Citation Nr: 0922143	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington





THE ISSUE

Entitlement to restoration of a combined rating of 40 percent 
for a left knee disability.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1941 to April 1945 and from June 1950 to June 1970.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO) that reduced (from 30 percent to 0 
percent) the rating for the Veteran's left knee degenerative 
joint disease (DJD) under Code 5257 (for 
subluxation/instability), left intact a 10 percent rating for 
left knee DJD under Codes 5010-5260, and awarded service 
connection for left dropfoot, as secondary to service-
connected left knee DJD, rated 40 percent.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the outset, some discussion of the procedural history in 
this case is necessary.  Generally, where a reduction in 
evaluation of a service-connected disability is considered 
warranted and a lower evaluation would result in a reduction 
or discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance must 
be prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Here, simultaneous with the reduction of 
the rating for left knee disability the RO implemented an 
award of service connection and a 40 percent rating for left 
foot dropfoot.  Consequently, there was no reduction in 
compensation payments being made associated with the 
reduction in the rating under Code 5257, and the due process 
provisions (i.e., rating decision proposing reduction) under 
38 C.F.R. § 3.105(e) do not apply.

However, under 38 C.F.R. § 3.344, examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.  The 
provisions of 38 C.F.R. § 3.344 apply to ratings which have 
continued for long periods at the same level (five years or 
more).  The 40 percent combined rating for left knee 
disability had been in effect from January 2001 to August 
2008 (more than 5 years); thus, the provisions of 38 C.F.R. § 
3.344 apply.  

Based on a review of the record, the Board finds that the 
August 2008 examination on behalf of VA (the basis of the 
December 2008 rating decision) was less complete than the 
November 2004 VA examination (the basis for a February 2005 
rating decision that continued a combined 40 percent rating 
for the Veteran's left knee disability).  First, it is 
unclear whether the August 2008 examiner had the Veteran's 
medical records and claims files available for review; the 
November 2004 VA examiner specifically noted that such 
records were reviewed.  Furthermore, while the August 2008 
examiner reported that medial and collateral ligaments 
stability testing was abnormal with slight instability, he 
did not state what specific testing was conducted; the 
November 2004 VA examiner found a positive Lachman's sign and 
a negative McMurray's sign.  [Significantly, the December 
2008 rating decision noted that August 2008 ligament testing 
in all directions was within normal limits, and concluded 
there was no instability.]  

Furthermore, the August 2008 examiner noted a diagnosis of 
left knee strain with DJD, laxity, and pain on motion and 
found there was no change in the diagnosis.  As the November 
2004 VA examiner had found an unstable left knee with 
anterior cruciate ligament instability, DJD, and bilateral 
genu valgum, the August 2008 examiner's finding that there 
was no change in diagnosis requires clarification.  

In light of the foregoing, the Board finds that another 
examination by (on behalf of) VA is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)
1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he received for left knee 
disability since 2005 (and to provide any 
releases necessary for VA to secure 
private reports of such treatment).  The 
RO should secure for the record complete 
clinical records from all providers 
identified.    

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
(not the August 2008 contracting examiner) 
to ascertain the current severity of his 
service-connected left knee disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies, 
specifically including ranges of motion 
and tests for instability, should be 
completed.  The examiner should determine 
whether there is additional loss of 
function due to pain, on use, or during 
flare-ups (if any), and, if feasible, 
express the additional impairment of 
function in terms of additional degree of 
limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should explain the rationale 
for all opinions.  

3.  The RO should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

